DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Although the claims fall within one of the four enumerated categories of patentable subject matter recited in 35 U.S.C. 101 (i.e., process, machine, manufacture, or composition of matter), claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection as judicial exceptions. 
Regarding claim 1, the claim recites processing steps to determine parameters, which can practically be performed in the human mind and therefore recites a judicial exception (i.e. mental process-type abstract idea). Specifically, the abstract idea is to “determine a severity value of the B-lines in the target region”. That is, nothing in the claim elements precludes the steps from practically being performed in the mind. Although the claim recites “an ultrasound transducer configured to acquire echo signals responsive to ultrasound pulses transmitted toward a target region comprising a lung; and one or more processors in communication with the ultrasound transducer, the processors configured to: identify B-lines within the target region during a scan of the target region”, this is a mere data gathering facilitated by the devices required for data gathering. Furthermore, the recitation of the processors configured to “determine a diagnosis based at least in part on the severity value of the B-lines” is the extra solution activity.  Because the judicial exception is not integrated into a practical application, Claim 1 is non-statutory and not patent eligible.
Regarding claims 2-12, the claims are directed to further details of the abstract idea and insignificant extra-solution activity. Claims 2-6 recite details of determination of a severity value. Claims 7-9 recite a graphical user interface configured to display an ultrasound image from at least one image frame generated from the ultrasound echoes and details of image display including a graphical representation of the severity value of the B-lines, which is an extra-solution activity. Claim 10 recites an inertial motion sensor, which is a device required for the data gathering. Claim 11 recites details of diagnosis, which is an extra solution activity and Claim 12 recites applying a threshold to the severity value, thereby providing further details of the abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception and mere insignificant extra-solution activity cannot provide an inventive concept.  The claims therefore are not patent eligible.  
Regarding claim 13, the claim recites processing steps to determine parameters, which can practically be performed in the human mind and therefore recites a judicial exception (i.e. mental process-type abstract idea). Specifically, the abstract idea is “determining a severity value of the B-lines in the target region”. That is, nothing in the claim elements precludes the steps from practically being performed in the mind. Although the claim recites “acquiring echo signals responsive to ultrasound pulses transmitted toward a target region comprising a lung; identifying B-lines within the target region during a scan of the target region”, this is a mere data gathering. Furthermore, the recitation of “determining a diagnosis based at least in part on the severity value of the B-lines” is the extra solution activity.  Because the judicial exception is not integrated into a practical application, Claim 13 is non-statutory and not patent eligible.
Regarding claims 14-20, the claims are directed to further details of the abstract idea and insignificant extra-solution activity. Claims 14-15 recite details of determination of a severity value. Claims 16-17 recite displaying an ultrasound image and details of image display including a graphical representation of the severity value of the B-lines, which is an extra-solution activity. Claim 18 recites details of diagnosis, which is an extra solution activity and Claim 19 recites applying a threshold to the severity value, thereby providing further details of the abstract idea. Claim 20 recites a non-transitory computer-readable medium comprising executable instructions, which when executed cause one or more processors to perform the method of claim 13, thereby reciting the devices and structures required for data gathering, abstract idea, and extra solution activity. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception and mere insignificant extra-solution activity cannot provide an inventive concept.  The claims therefore are not patent eligible.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-4, 6, 8-9, and 12 recite “the processors” in line 4 of claim 1 and line 1 of claims 2-4, 6, 8-9, and 12. There is insufficient antecedent basis for this limitation because claim 1 recites the “one or more processors” in line 4.
Claim 5 recites “a severity value” in line 2. It is unclear whether or not this is the same as the “severity value” in claim 1, line 7. For examination purposes, Examiner of record takes this to be the same.
Claim 5 recites “each intercostal space within the target region” in line 2. It is unclear whether or not the term “each intercostal space” refers to “an intercostal space”. For examination purposes, Examiner of record takes this to be -- the intercostal space in each of the one or more sub-regions of the target region--.
Claims 7 and 16 recite “the ultrasound echoes” in lines 3 and 2, respectively, that lacks proper antecedent basis. It is not clear of the relationship between this limitation and the “echo signals” in claim 1, line 2, and claim 13, line 2, is unclear. For examination purposes, Examiner of record takes this to be the same.
Claim 15 recites “a total number” in line 3. It is unclear whether or not this is the same as the “total number” in claim 14, line 2. For examination purposes, Examiner of record takes this to be the same.
Claims dependent upon the rejected claims above, but not directly addressed, are also rejected because they inherit the indefiniteness of the claim(s) they respectively depend upon.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless – 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 

1.     Claims 1-5, 7, 9, 13-14, 16-17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Halmann et al (US 20170086790), hereinafter Halmann.
Regarding claim 1, Halmann teaches an ultrasound system (100) comprising: 
an ultrasound transducer (108) configured to acquire echo signals (“The echoes are received by the receive transducer elements 108. [0033], Fig. 1; “ultrasound image acquisition” [0056]) responsive to ultrasound pulses transmitted toward a target region (seen in figs. 2-7) (“At step 906, the ultrasound probe 104 in the ultrasound system 100 may be operable to perform an ultrasound scan of the zone 404 selected at step 904. The ultrasound scan may result in a video clip having a plurality of frames acquired over the duration of at least one breathing cycle.” [0078], Fig. 1) comprising a lung (“map 402 of scored lung zones" [0052], Fig. 5); and 
one or more processors (124, 132) in communication with the ultrasound transducer (seen in Fig. 1) (“The corresponding output RF signals that are output from the receive beamformer 120 may be communicated to the RF processor 124." [0035]. “The signal processor 132 is operable to perform one or more processing operations according to a plurality of selectable ultrasound modalities on the acquired ultrasound scan data. Acquired ultrasound scan data may be processed in real-time during a scanning session as the echo signals are received." [0039], Fig. 1), the processors configured to: 
identify B-lines within the target region during a scan of the target region (“Acquired ultrasound scan data may be processed in real-time during a scanning session as the echo signals are received." [0039]. “The B line processing module 150 of the signal processor 132 scores each of the ultrasound images 300 in the video clip based at least in part on the detected B lines 204.” [0046], Figs. 1, 3-4, 6); 
determine a severity value of the B-lines in the target region (“The number of counted B lines 204 may be used to assign a score. The score may be a number or grade that corresponds with one of a plurality of categories. For example, 2 or less counted B lines 204 may correspond with a normal or mild condition, 3-5 B lines 204 may correspond with a moderate condition, and 6 or more B lines 204 may correspond with a severe condition. The normal or mild condition may be assigned a score or grade of 1. The moderate condition can be assigned a score or grade of 2. The severe condition may be assigned a score or grade of 3. As an example, the ultrasound image 300 of FIG. 3 having one detected B line 206 may be scored or graded at level 1 corresponding with a normal or mild condition while the ultrasound image 300 of FIG. 4 having three detected B lines 206 may be scored or graded at level 2 corresponding with a moderate condition.” [0046], Figs. 3-6); and 
determine a diagnosis (“pulmonary edema" [0038]) based at least in part on the severity value of the B-lines (“store a displayed ultrasound image 300 depicting a largest amount of B lines representing the most severe level of pulmonary edema." [0038]. The representative frame selection module 160 may comprise suitable logic, circuitry, interfaces and/or code that may be operable to review each image 300 of a video clip and automatically select the image 300 with a highest score depicting a most severe level of B lines 206. FIG. 4 could be the automatically selected representative image 300 having the most severe level of B lines 206 that can correspond with the most severe level of pulmonary edema,” [0049], Figs. 1, 4).
Regarding claim 2, Halmann teaches the ultrasound system of claim 1, wherein the processors are configured to determine the severity value of the B-lines by determining a total number of B-lines (“The number of counted B lines 204 may be used to assign a score. The score may be a number or grade that corresponds with one of a plurality of categories. For example, 2 or less counted B lines 204 may correspond with a normal or mild condition, 3-5 B lines 204 may correspond with a moderate condition, and 6 or more B lines 204 may correspond with a severe condition. The normal or mild condition may be assigned a score or grade of 1. The moderate condition can be assigned a score or grade of 2. The severe condition may be assigned a score or grade of 3. As an example, the ultrasound image 300 of FIG. 3 having one detected B line 206 may be scored or graded at level 1 corresponding with a normal or mild condition while the ultrasound image 300 of FIG. 4 having three detected B lines 206 may be scored or graded at level 2 corresponding with a moderate condition.” [0046], Figs. 3-6).  
Regarding claim 3, Halmann teaches the ultrasound system of claim 1, wherein the processors are configured to determine the severity value of the B-lines by determining a spatial distribution of the B-lines (“the examination analysis module 170 may present a lung score distribution map 400 providing a total lung score 408 and individual scores 406 for each zone 404 of a mapped, imaged, and scored lung as illustrated in FIG. 5.” [0063]).
Regarding claim 4, Halmann teaches the ultrasound system of claim 3, wherein the processors are configured to determine the spatial distribution of the B-lines within one or more sub-regions (404) of the target region (“an ultrasound scan of the lungs may be performed in multiple zones 404…As an example, the layout 402 can have two rows and two columns at each lung for a total of eight zones 404 as illustrated in FIG. 5…a default layout 402 may be automatically selected by the signal processor 132" [0056]. Fig. 5).
Regarding claim 5, Halmann teaches the ultrasound system of claim 4, wherein each of the one or more sub- regions comprises an intercostal space (“between two ribs” [0043]) such that a severity value (“a score or grade” [0046], Fig. 5) is determined for each intercostal space within the target region (“if the ultrasound probe 104 is placed between two ribs during image acquisition, the ribs 202 may not be imaged.", [0043], Figs. 1-2).  
Regarding claim 7, Halmann teaches the ultrasound system of claim 1, further comprising a graphical user interface (600) configured to display an ultrasound image (604, 614) from at least one image frame (300)(”frames” [0042]; “the accepted frame 300” [0052], Fig. 5) generated from the ultrasound echoes (“The echoes are received by the receive transducer elements 108. [0033], Fig. 1. “With reference to FIG. 7, the examination image user interface display 600 may comprise informational boxes or search boxes 602, 612 identifying sets of images 604, 614 retrieved for comparison...The examination image user interface display 600 may be displayed at the display system 134 of the ultrasound system 100" [0053], Figs. 1, 7).
Regarding claim 9, Halmann teaches the ultrasound system of claim 7, wherein the processors are further configured to cause the graphical user interface to display a graphical representation (“grayscale shading, color code” [0052]) of the severity value of the B-lines in the target region (“The zones 404 may each be assigned with a score or grade 406 based on the accepted frame 300 selected by the representative frame selection module 160. The score or grade 406 may be illustrated by the examination analysis module 170 as a letter, number, grayscale shading, color code, or any suitable mechanism for differentiating between different scores. Still referring to FIG. 5, the scores are illustrated as numbers ranging between 1 and 3 with 1 being associated with a normal or mild condition, 2 being associated with a moderate condition, and 3 being associated with a severe condition.” [0052], Fig. 5).  
Regarding claim 13, Halmann teaches a method comprising:  
acquiring echo signals (“The echoes are received by the receive transducer elements 108. [0033], Fig. 1; “ultrasound image acquisition” [0056]) responsive to ultrasound pulses transmitted toward a target region (seen in figs. 2-7) (“At step 906, the ultrasound probe 104 in the ultrasound system 100 may be operable to perform an ultrasound scan of the zone 404 selected at step 904. The ultrasound scan may result in a video clip having a plurality of frames acquired over the duration of at least one breathing cycle.” [0078], Fig. 1) comprising a lung (“map 402 of scored lung zones" [0052], Fig. 5);
identifying B-lines within the target region (“The B line processing module 150 of the signal processor 132 scores each of the ultrasound images 300 in the video clip based at least in part on the detected B lines 204.” [0046], Figs. 1, 3-4, 6) during a scan of the target region (“Acquired ultrasound scan data may be processed in real-time during a scanning session as the echo signals are received." [0039]); 
determining a severity value of the B-lines in the target region (“The number of counted B lines 204 may be used to assign a score. The score may be a number or grade that corresponds with one of a plurality of categories. For example, 2 or less counted B lines 204 may correspond with a normal or mild condition, 3-5 B lines 204 may correspond with a moderate condition, and 6 or more B lines 204 may correspond with a severe condition. The normal or mild condition may be assigned a score or grade of 1. The moderate condition can be assigned a score or grade of 2. The severe condition may be assigned a score or grade of 3. As an example, the ultrasound image 300 of FIG. 3 having one detected B line 206 may be scored or graded at level 1 corresponding with a normal or mild condition while the ultrasound image 300 of FIG. 4 having three detected B lines 206 may be scored or graded at level 2 corresponding with a moderate condition.” [0046], Figs. 3-6); and 
determining a diagnosis (“pulmonary edema" [0038]) based at least in part on the severity value of the B-lines (“store a displayed ultrasound image 300 depicting a largest amount of B lines representing the most severe level of pulmonary edema." [0038]. The representative frame selection module 160 may comprise suitable logic, circuitry, interfaces and/or code that may be operable to review each image 300 of a video clip and automatically select the image 300 with a highest score depicting a most severe level of B lines 206. FIG. 4 could be the automatically selected representative image 300 having the most severe level of B lines 206 that can correspond with the most severe level of pulmonary edema,” [0049], Figs. 1, 4).
Regarding claim 14, Halmann teaches the method of claim 13, wherein determining the severity value of the B- lines comprises determining a total number of B-lines (“The number of counted B lines 204 may be used to assign a score. The score may be a number or grade that corresponds with one of a plurality of categories. For example, 2 or less counted B lines 204 may correspond with a normal or mild condition, 3-5 B lines 204 may correspond with a moderate condition, and 6 or more B lines 204 may correspond with a severe condition. The normal or mild condition may be assigned a score or grade of 1. The moderate condition can be assigned a score or grade of 2. The severe condition may be assigned a score or grade of 3. As an example, the ultrasound image 300 of FIG. 3 having one detected B line 206 may be scored or graded at level 1 corresponding with a normal or mild condition while the ultrasound image 300 of FIG. 4 having three detected B lines 206 may be scored or graded at level 2 corresponding with a moderate condition.” [0046], Figs. 3-6) and/or a spatial distribution of the B-lines (“the examination analysis module 170 may present a lung score distribution map 400 providing a total lung score 408 and individual scores 406 for each zone 404 of a mapped, imaged, and scored lung as illustrated in FIG. 5.” [0063]).
 Regarding claim 16, Halmann teaches the method of claim 13, further comprising displaying an ultrasound image (604, 614) from at least one image frame (300)(”frames” [0042]; “the accepted frame 300” [0052], Fig. 5) generated from the ultrasound echoes (“The echoes are received by the receive transducer elements 108. [0033], Fig. 1. “With reference to FIG. 7, the examination image user interface display 600 may comprise informational boxes or search boxes 602, 612 identifying sets of images 604, 614 retrieved for comparison...The examination image user interface display 600 may be displayed at the display system 134 of the ultrasound system 100" [0053], Figs. 1, 7).  
Regarding claim 17, Halmann teaches the method of claim 16, further comprising displaying a graphical representation (“grayscale shading, color code” [0052]) of the severity value of the B-lines in the target region and/or labeling the B-lines (“The zones 404 may each be assigned with a score or grade 406 based on the accepted frame 300 selected by the representative frame selection module 160. The score or grade 406 may be illustrated by the examination analysis module 170 as a letter, number, grayscale shading, color code, or any suitable mechanism for differentiating between different scores. Still referring to FIG. 5, the scores are illustrated as numbers ranging between 1 and 3 with 1 being associated with a normal or mild condition, 2 being associated with a moderate condition, and 3 being associated with a severe condition.” [0052], Fig. 5).
Regarding claim 20, Halmann teaches a non-transitory computer-readable medium comprising executable instructions, which when executed cause one or more processors to perform the method of claim 13 (“A non-transitory computer readable medium having stored theron, a computer program having at least one code section, the at least one code section being executable by a machine for causing the machine to perform steps including detecting B lines in each of a plurality of images of a video clip acquired by an ultrasound scan of a selected zone of a set of lungs,…” [0010]. “In various embodiments, ultrasound processing to form images is performed, for example, including ultrasound beamforming, such as receive beamforming, in software, firmware, hardware, or a combination thereof. One implementation of an ultrasound system having a software beamformer architecture formed in accordance with various embodiments is illustrated in FIG. 1.” [0030]).


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Halmann as applied to claims 3 and 14, and further in view of Soldati et al (Ex Vivo Lung Sonography: Morphologic-Ultrasound relationship, ULTRASOUND IN MEDICINE AND BIOLOGY, Vol. 38, No. 7, March 2012, pp. 1169-1179), hereinafter Soldati.
Regarding claim 8, Halmann teaches the ultrasound system of claim 7.
Halmann does not teach that the processors are configured to determine the spatial distribution by determining a distance covered by the ultrasound transducer during the scan of the target region and dividing the distance by a total number of B- lines identified.  
However, Soldati discloses Ex Vivo Lung Sonography, which is analogous art. Soldati teaches determining the spatial distribution by determining a distance (4 cm) covered by the ultrasound transducer during the scan of the target region (“a 4 cm linear scan”, Fig. 1 and its caption, p. 1170) and dividing the distance by a total number of B- lines identified (“B-lines: hyperechoic narrow-based artifacts spreading like laser rays from the pleural line to the edge of the screen .... They may be rare, dense, or confluent, according to their density along the pleural line, and are expressed as the number and density of B-lines along 4 cm of pleural line, using a 9MHz, 4 cm wide linear transducer (Fig. 1).” p. 1170, 2nd col., 1st complete para.  Note that density for a linear scan is the number of B-lines per unit length and therefore the distance divided by the number of B-lines is the reciprocal of the density, i.e., an average interval between the B-lines).
Therefore, based on Soldati’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Halmann to determine the spatial distribution by determining a distance covered by the ultrasound transducer during the scan of the target region and dividing the distance by a total number of B- lines identified, as taught by Soldati, in order to facilitate lung examinations by using lung morphology-ultrasound relationship (Soldati: Abstract). In the combined invention of Halmann and Soldati, the processors are further configured to determine the spatial distribution by determining a distance covered by the ultrasound transducer during the scan of the target region and dividing the distance by a total number of B- lines identified because having this determination of the spatial distribution done by a processor is obvious.  The court held that broadly providing an automatic means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art (see MPEP 2144.04.III, In re Venner). 
Regarding claim 15, Halmann teaches the method of claim 14.
Halmann does not teach that determining the spatial distribution comprises determining a distance covered by the ultrasound transducer during the scan of the target region and dividing the distance by a total number of B- lines identified.  
However, Soldati discloses Ex Vivo Lung Sonography, which is analogous art. Soldati teaches that determining the spatial distribution comprises determining the spatial distribution by determining a distance (4 cm) covered by the ultrasound transducer during the scan of the target region (“a 4 cm linear scan”, Fig. 1 and its caption, p. 1170) and dividing the distance by a total number of B- lines identified (“B-lines: hyperechoic narrow-based artifacts spreading like laser rays from the pleural line to the edge of the screen .... They may be rare, dense, or confluent, according to their density along the pleural line, and are expressed as the number and density of B-lines along 4 cm of pleural line, using a 9MHz, 4 cm wide linear transducer (Fig. 1).” p. 1170, 2nd col., 1st complete para.  Note that density for a linear scan is the number of B-lines per unit length and therefore the distance divided by the number of B-lines is the reciprocal of the density, i.e., an average interval between the B-lines).
Therefore, based on Soldati’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Halmann to have the step of determining the spatial distribution that comprises determining a distance covered by the ultrasound transducer during the scan of the target region and dividing the distance by a total number of B- lines identified, as taught by Soldati, in order to facilitate lung examinations by using lung morphology-ultrasound relationship (Soldati: Abstract).


3.	Claims 8, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Halmann as applied to claims 7, 1, and 13, and further in view of Sustic et al (“Software Support for Precise Analysis of the Lung Ultrasound Comet-tail Artifact (B-line), SIGNA VITAE, Vol. 9, No. 1, p. 76, June 2014), hereinafter Sustic.
Regarding claim 8, Halmann teaches the ultrasound system of claim 7.
Halmann does not teach that the processors are further configured to cause the graphical user interface to display an annotated ultrasound image in which the B-lines are labeled.  
However, Sustic discloses Software Support for Precise Analysis of the Lung Ultrasound Comet-tail Artifact (B-line), which is analogous art. Sustic teaches that the processors are further configured to cause the graphical user interface to display an annotated ultrasound image in which the B-lines are labeled (“In order to maximally reduce the impact of operator experience and inter- or intra observer variability we designed software (figure 1) which calculates the number of B-lines in real time and marks them on the screen”, 2nd para., p. 76; white circles label B-lines in fig. 1).
Therefore, based on Sustic’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Halmann to have the processors that are further configured to cause the graphical user interface to display an annotated ultrasound image in which the B-lines are labeled, as taught by Sustic, in order to facilitate B-mode imaging of the target (Sustic: 2nd  para., p. 76).
Regarding claim 11, Halmann teaches the ultrasound system of claim 1.
While Halmann teaches that the diagnosis comprises pulmonary edema ([0004]),
Halmann does not teach that the diagnosis comprises cardiogenic pulmonary edema or non-cardiogenic pulmonary edema.  
However, Sustic discloses Software Support for Precise Analysis of the Lung Ultrasound Comet-tail Artifact (B-line), which is analogous art. Sustic teaches that the diagnosis comprises cardiogenic pulmonary edema or non-cardiogenic pulmonary edema (“In addition to the estimated EVLW, detection of B-lines by LUS is a very useful tool for the diagnosis of cardiogenic versus noncardiogenic pulmonary edema and for excluding pneumothorax.” 1st para., l. 1-8, p. 76).
Therefore, based on Sustic’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Halmann to have the diagnosis that comprises cardiogenic pulmonary edema or non-cardiogenic pulmonary edema, as taught by Sustic, in order to apply B-line detection to examine pulmonary conditions thereby providing safe and reliable ultrasonic diagnostic options  for patients (Sustic: 1st para., l. 1-8, p. 76).
Regarding claim 18, Halmann teaches the method of claim 13.
While Halmann teaches that the diagnosis comprises pulmonary edema ([0004]),
Halmann does not teach that the diagnosis comprises cardiogenic pulmonary edema or non-cardiogenic pulmonary edema.  
However, Sustic discloses Software Support for Precise Analysis of the Lung Ultrasound Comet-tail Artifact (B-line), which is analogous art. Sustic teaches that the diagnosis comprises cardiogenic pulmonary edema or non-cardiogenic pulmonary edema (“In addition to the estimated EVLW, detection of B-lines by LUS is a very useful tool for the diagnosis of cardiogenic versus noncardiogenic pulmonary edema and for excluding pneumothorax.” 1st para., l. 1-8, p. 76).
Therefore, based on Sustic’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Halmann to have the diagnosis that comprises cardiogenic pulmonary edema or non-cardiogenic pulmonary edema, as taught by Sustic, in order to apply B-line detection to examine pulmonary conditions thereby providing safe and reliable ultrasonic diagnostic options  for patients (Sustic: 1st para., l. 1-8, p. 76).



4.  	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Halmann as applied to claim 1, and further in view of Slayton et al (US 20120029353), hereinafter Slayton.
Regarding claim 10, Halmann teaches the ultrasound system of claim 1.
Halmann does not teach an inertial motion sensor configured to determine a distance covered by the ultrasound transducer during the scan of the target region.  
However, Slayton discloses systems and methods for ultrasound treatment, which is analogous art. Slayton teaches an inertial motion sensor (107) configured to determine a distance covered by the ultrasound transducer ("distance traveled along skin surface 104.” [0091]) during the scan of the target region (ROI [0119]) (“ultrasound probe 105 comprises position sensor 107. Position sensor 107 can be integrated into ultrasound probe 105 or attached to ultrasound probe 105. In one embodiment, position sensor 107 is a motion sensor measuring position of ultrasound probe 105. Such a motion sensor can calculate distance traveled along skin surface 104.” [0091]. “A motion mechanism with feedback can be controlled to scan the transducer array 100 in a linear pattern or a two-dimensional pattern or over a varied depth" [0120], Fig. 16).
Therefore, based on Slayton’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Halmann to have an inertial motion sensor configured to determine a distance covered by the ultrasound transducer during the scan of the target region, as taught by Slayton, in order to facilitate B-mode imaging of the target (Slayton: [0119]-[0120]).


5.  	Claims 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Halmann and Sustic as applied to claims 11 and 18, and further in view of Brattain et al (US 20130150744), hereinafter Brattain.
Regarding claim 12, Halmann modified by Sustic teaches the ultrasound system of claim 11.
While Halmann teaches that the diagnosis comprises pulmonary edema ([0004]) and the severity value (“a score or grade” [0046], Fig. 5), Halmann does not teach that (1) the processors are configured to distinguish cardiogenic pulmonary edema from non-cardiogenic pulmonary edema (2) by applying a threshold to the severity value.  
However, Sustic discloses Software Support for Precise Analysis of the Lung Ultrasound Comet-tail Artifact (B-line), which is analogous art. Sustic teaches that the processors are configured (“software (figure 1) which calculates the number of B-lines in real time and marks them on the screen for a given time period” 2nd para., p. 76) to distinguish cardiogenic pulmonary edema from non-cardiogenic pulmonary edema (“In addition to the estimated EVLW, detection of B-lines by LUS is a very useful tool for the diagnosis of cardiogenic versus noncardiogenic pulmonary edema and for excluding pneumothorax.” 1st para., l. 1-8, p. 76.  By providing real-time marked B-lines using the software installed on processors, the processors are configured to distinguish cardiogenic pulmonary edema from non-cardiogenic pulmonary edema, because “B-lines by LUS is a very useful tool” for this application).
Therefore, based on Sustic’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Halmann to have the processors that are configured to distinguish cardiogenic pulmonary edema from non-cardiogenic pulmonary edema, as taught by Sustic, in order to apply B-line detection to examine pulmonary conditions thereby providing safe and reliable ultrasonic diagnostic options  for patients (Sustic: 1st para., l. 1-8, p. 76).
Regarding feature (2), Halmann as modified by Sustic further does not teach that the distinguishing of lung conditions is made by applying a threshold to the severity value.
However, Brattain discloses system and method for determining antibiotic effectiveness in respiratory diseased animals using ausculation analysis, which is analogous art. Brattain teaches that that the distinguishing of lung conditions is made by applying a threshold (150, 175, 425) to the severity value ("Calculated lung scores that fall close to or above these threshold levels of the Scaled Lung Scores indicate presumptive diagnosis of the corresponding conditions." [0034]. “For calculated lung scores of approximately 150, the diagnosis will be low mild acute (Scaled Lung Score 3), indicating the presence of edema and exudates accompanied by reduced airflow through still functional tissue.” [0074]).  
Therefore, based on Brattain’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Halmann and Sustic to distinguish lung conditions by applying a threshold to the severity value, as taught by Brattain, in order to facilitate making appropriate lung condition diagnosis (Brattain: [0074]). In the combined invention of Halmann, Sustic, and Brattain, lung conditions being distinguished are cardiogenic pulmonary edema and non-cardiogenic pulmonary edema.
Regarding claim 19, Halmann modified by Sustic teaches the method of claim 18.
While Halmann teaches that the diagnosis comprises pulmonary edema ([0004]) and the severity value (“a score or grade” [0046], Fig. 5), Halmann does not teach that (1) the processors are configured to distinguish cardiogenic pulmonary edema from non-cardiogenic pulmonary edema (2) by applying a threshold to the severity value.  
However, Sustic discloses Software Support for Precise Analysis of the Lung Ultrasound Comet-tail Artifact (B-line), which is analogous art. Sustic teaches that the processors are configured (“software (figure 1) which calculates the number of B-lines in real time and marks them on the screen for a given time period” 2nd para., p. 76) to distinguish cardiogenic pulmonary edema from non-cardiogenic pulmonary edema (“In addition to the estimated EVLW, detection of B-lines by LUS is a very useful tool for the diagnosis of cardiogenic versus noncardiogenic pulmonary edema and for excluding pneumothorax.” 1st para., l. 1-8, p. 76.  By providing real-time marked B-lines using the software installed on processors, the processors are configured to distinguish cardiogenic pulmonary edema from non-cardiogenic pulmonary edema, because “B-lines by LUS is a very useful tool” for this application).
Therefore, based on Sustic’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Halmann to have the processors that are configured to distinguish cardiogenic pulmonary edema from non-cardiogenic pulmonary edema, as taught by Sustic, in order to apply B-line detection to examine pulmonary conditions thereby providing safe and reliable ultrasonic diagnostic options  for patients (Sustic: 1st para., l. 1-8, p. 76).
Regarding feature (2), Halmann as modified by Sustic further does not teach that the distinguishing of lung conditions is made by applying a threshold to the severity value.
However, Brattain discloses system and method for determining antibiotic effectiveness in respiratory diseased animals using ausculation analysis, which is analogous art. Brattain teaches that that the distinguishing of lung conditions is made by applying a threshold (150, 175, 425) to the severity value ("Calculated lung scores that fall close to or above these threshold levels of the Scaled Lung Scores indicate presumptive diagnosis of the corresponding conditions." [0034]. “For calculated lung scores of approximately 150, the diagnosis will be low mild acute (Scaled Lung Score 3), indicating the presence of edema and exudates accompanied by reduced airflow through still functional tissue.” [0074]).  
Therefore, based on Brattain’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Halmann and Sustic to distinguish lung conditions by applying a threshold to the severity value, as taught by Brattain, in order to facilitate making appropriate lung condition diagnosis (Brattain: [0074]). In the combined invention of Halmann, Sustic, and Brattain, lung conditions being distinguished are cardiogenic pulmonary edema and non-cardiogenic pulmonary edema.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pamnani et al (US 20150150503), Sustic et al (WO 2014195742), Grisell et al (WO 2015048767), and Moshavegh et al (Novel Automatic Detection of Pleura and B-lines (Comet-Tail Artifacts) on In-Vivo Lung Ultrasound Scans, PROCEEDING OF SPIE, Vol. 9790, March 2016) teach the limitations of claims 1 and 13 including determining an actual number of B-lines and their use in diagnostics.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXEI BYKHOVSKI whose telephone number is (571)270-1556.  The examiner can normally be reached on Monday-Friday: 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AB/Examiner, Art Unit 3793           

/YI-SHAN YANG/Acting SPE, Art Unit 3793